Citation Nr: 0119125	
Decision Date: 07/23/01    Archive Date: 07/31/01	

DOCKET NO.  96-39 704	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, to include  post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	M. R. Lippman, attorney-at-law


WITNESS AT HEARINGS ON APPEAL

The veteran

ATTORNEY FOR THE BOARD

J. Johnston, Counsel
INTRODUCTION

The veteran had active service from January 1968 to October 
1969.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from adverse rating actions of the Des 
Moines, Iowa, Department of Veterans Affairs (VA) Regional 
Office (RO), which denied service connection for an acquired 
psychiatric disorder, to include PTSD.  In a November 1999 
decision, the Board denied the claim as not well grounded.

The veteran then appealed to the U.S. Court of Appeals for 
Veterans Claims (Court).  In a September 2000 joint motion, 
the parties (the appellant and the VA Secretary) requested 
that the Court vacate the Board decision and remand the case. 
By an October 2000 order, the Court granted the joint motion. 
The case was subsequently returned to the Board and in April 
2001, the veteran's attorney submitted a written statement to 
the Board.


REMAND

The Board notes at the outset that, during the pendency of 
this appeal, the Veterans Claims Assistance Act (VCAA) of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000) was passed 
into law.  Among other things, this law eliminated the 
concept of well-grounded claims and redefined the obligations 
of VA with respect to the duty to assist.  The VCAA is 
applicable to all claimants, not just veterans.  This change 
in the law is applicable to all claims filed before the date 
of enactment but not yet final as of that date, including 
this appeal.  The VCAA provides that VA will make reasonable 
efforts to assist claimants in obtaining evidence necessary 
to substantiate claims for VA benefits and also requires VA 
to notify claimants of the evidence necessary to substantiate 
their claims and, under certain circumstances, also requires 
medical examinations and opinions.  

In the judgment of the Board, the joint motion, Court order 
and VCAA require additional development of the evidence. 
The medical evidence of record shows that the veteran has 
received various diagnoses, including alcohol dependence, 
anxiety, panic disorder, dysthymic disorder, generalized 
anxiety disorder, substance use disorder and, most recently, 
PTSD and major depression.  A recently received statement 
from a private physician, dated in April 2001, contained the 
diagnosis of PTSD; the physician indicated that his report 
was based upon a review of unspecified records and a 45 
minute psychiatric telephone interview of the veteran.  The 
veteran's claimed in-service stressors noted in the report 
were not specific as to locations, dates, names, etc.  

With respect to the most recent diagnosis of PTSD, 38 C.F.R. 
§ 3.304(f) provides that service connection for PTSD requires 
medical evidence diagnosing the condition in accordance with 
§ 4.125(a) of this chapter, a link established by medical 
evidence between current symptoms and an in-service stressor, 
and credible supporting evidence that the claimed in-service 
stressor occurred. 

In adjudicating a claim for service connection for PTSD, the 
evidence necessary to establish the incurrence of a stressor 
during service to support a claim of entitlement to service 
connection for PTSD will vary depending on whether or not the 
veteran was "engaged in combat with the enemy."  See Hayes v. 
Brown, 5 Vet. App. 60, 66 (1993).  If it is determined 
through military citation or other supportive evidence that a 
veteran engaged in combat with the enemy, and the claimed 
stressors are related to combat, the veteran's lay testimony 
regarding the reported stressors must be accepted as 
conclusive evidence as to their actual occurrence and no 
further development or corroborative evidence will be 
necessary, provided that the testimony is found to be 
satisfactory, that is, not contradicted by service records, 
and "consistent with the circumstances, conditions, or 
hardships of such service."  38 U.S.C.A. § 1154(b); 38 C.F.R. 
§ 3.304(d), (f) (2000); Doran v. Brown, 6 Vet. App. 283, 289 
(1994).  Service department evidence that the veteran engaged 
in combat or that the veteran was awarded the Purple Heart, 
Combat Infantryman Badge, or similar combat citation will be 
accepted, in the absence of evidence to the contrary, as 
conclusive evidence of the claimed in-service stressor.  38 
C.F.R. § 3.304(f).

However, if it is determined that a veteran did not engage in 
combat with the enemy, or the claimed stressor is not related 
to combat, the veteran's lay testimony alone will not be 
enough to establish the occurrence of the alleged stressor.  
In such cases, the record must contain service records or 
other corroborative evidence which substantiates or verifies 
the veteran's testimony or statements as to the occurrence of 
the claimed stressors.  See Zarycki v. Brown, 6 Vet. App. 91, 
98 (1993).

There is at present no objective evidence that the veteran 
served in combat with the enemy.  The service personnel 
records show that he was awarded the Bronze Star Medal, but 
such did not include the "V" Device, which would generally be 
accepted as documenting combat-related military service.  The 
veteran is shown to have served in Vietnam as an X-ray 
technician.  He alleges multiple in-service stressors. 
Specifically, in statements and testimony presented at two 
personnel hearings, the veteran recalled an incident in Long 
Binh where he served guard duty in a tower and came under 
fire and was unable to exit the tower or return fire; 
witnessing the deaths of Sergeants [redacted], [redacted] and [redacted]; 
and an incident when he was directly threatened by sniper 
fire while driving a military vehicle.  

The Board finds that the RO must attempt to obtain a copy of 
the citation to accompany the award of the veteran's Bronze 
Star Medal, which should objectively demonstrate the basis 
for that award.  The veteran must also be provided with an 
opportunity to provide more specific information, to include 
times, places, dates, names, and units of assignment, so that 
VA may subsequently attempt to confirm his claimed stressors 
through objective documentation.  The veteran is hereby 
placed on notice that VA's ability to corroborate and verify 
stressful incidents is directly related to the level of 
detail provided by the veteran in describing such incidents.  
After completing this development, the RO should then request 
the assistance of the U. S. Armed Services Center for 
Research of Unit Records (USASCRUR) in attempting to verify 
all claimed in-service stressors.

The Board further notes that, subsequent to the joint motion 
for remand and Court order noted above, the veteran's counsel 
submitted directly to the Board the report of a private 
psychiatric examination in April 2001 with no waiver of 
initial RO consideration in accordance with 38 C.F.R. 
§ 20.1304(c).  The Board finds that the private psychiatric 
report is "pertinent evidence" which, in the absence of 
waiver, must be initially considered by the RO.  Id.

The veteran has reported that he is in receipt of Social 
Security disability benefits.  The RO should obtain a 
complete copy of all records associated with the veteran's 
award of Social Security disability benefits, including any 
formal award letter and all medical evidence relied upon by 
the Social Security Administration in the award of such 
benefits.
 
In view of the foregoing, this case is remanded to the RO for 
the following actions: 

1.  The RO should have the veteran sign 
appropriate releases for requests for 
medical records from Drs. D. S. at the 
McFarland Clinic, P.C., in Ames, Iowa, 
and E. W. H. in Goldsboro, North Carolina 
(the complete addresses of both 
physicians are in the claims file).  The 
RO should also ask the veteran to 
identify any other sources of VA and non-
VA psychiatric evaluation or treatment 
since service.  The RO should then obtain 
copies of all medical records, which are 
not already on file, and associate them 
with the claims folder. 

2.  The veteran must also be requested to 
provide a written statement describing in 
as much detail as possible all claimed 
in-service stressors.  Such statement 
must include names, ranks, dates, places, 
units of assignment, and as detailed a 
description as possible of each and every 
claimed stressor.  Personnel records 
indicate that the veteran served with the 
332d Medical Detachment at Long Binh.  
However, records on file also include 
reference to a 58th Medical Battalion, a 
93d Evacuation Hospital and a 24th 
Evacuation Unit.  If unit records are to 
be adequately searched, the veteran must 
assist in identifying each and every unit 
to which he was assigned and the times of 
those various assignments.  The veteran 
should also be requested to provide a 
copy of the citation to accompany the 
award of his Bronze Star Medal if he 
retained such copy. 

3.  If the veteran indicates that he does 
not have a copy of the citation to 
accompany the award of his Bronze Star 
Medal, an RO military records specialist 
should process a request for that 
document with the National Records 
Personnel Center (NRPC) in St. Louis, 
Missouri.  Any records obtained must be 
added to the claims folder.

4.  The RO should obtain a complete copy 
of all records associated with the 
veteran's award of Social Security 
disability benefits, including any formal 
award letter and all medical evidence 
relied upon by the Social Security 
Administration in the award of such 
benefits.  Any records obtained must be 
associated with the claims folder.   

5.  Thereafter, the RO should make copies 
of the veteran's service personnel 
records, the citation accompanying the 
Bronze Star Medal, the veteran's written 
statement of detailed stressors, and any 
other relevant evidence, and forward this 
information to the U. S. Armed Services 
Center for Research of Unit Records 
(USASCRUR) in an attempt to verify the 
stressors claimed by the veteran.  Also, 
any unit histories or similar documents 
pertaining to the veteran's units which 
are not already in VA's possession should 
be requested.  Any records or information 
obtained must be made part of the claims 
folder.  
6.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.

7.  After completion of the above 
development to the extent possible, if 
and only if combat service or any of the 
claimed in-service stressors are 
verified, the RO must schedule the 
veteran for a VA psychiatric examination 
for the purpose of determining the 
etiology of all psychiatric disorders 
that may be present, to include PTSD.  
The claims file must be provided to the 
examiner for review in conjunction with 
the examination and the VA psychiatrist's 
examination report must reflect this 
review.  Any diagnosis of PTSD must 
include a discussion of the specific 
stressors in the veteran's active 
military service relied upon to support 
such diagnosis.  If there is any 
psychiatric diagnosis or diagnoses other 
than PTSD, the physician must express an 
opinion as to whether it is at least as 
likely as not that such diagnosis or 
diagnoses began during or are causally 
linked to any incident of service.  

8.  The RO should review the examination 
report by the VA psychiatrist for 
completeness and if any opinions required 
are not provided, the report should be 
returned to for corrective action.  
Thereafter, the RO should readjudicate 
the issue on appeal.  If the decision 
remains adverse to the veteran, he and 
his representative must be furnished with 
a supplemental statement of the case and 
an opportunity to respond.  Thereafter, 
subject to current appellate procedures, 
the case should be returned to the Board 
for further appellate consideration.  The 
veteran need take no action until he is 
further notified.  
The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).



		
	R. F. WILLIAMS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).  


